Case 2:20-cv-04995-UA Document 1-2 Filed 06/05/20 Page 1 of 7 Page ID #:4




                                                                       LODGED
                                                                CLERK, U.S. DISTRICT COURT



                                                                JUN - 5 2020
                                                             CENTRAL DISTRICT OF CALIFORNIA
                                                                           RS
                                                              BY: ____________BB______ DEPUTY




                                                                        RECEIVED
                                                                  CLERK, U.S. DISTRICT COURT



                                                                  JUN - 3 2020
                                                               CENTRAL DISTRICT OF CALIFORNIA
                                                                  BY: ________BBB______ DEPUTY
Case 2:20-cv-04995-UA Document 1-2 Filed 06/05/20 Page 2 of 7 Page ID #:5
Case 2:20-cv-04995-UA Document 1-2 Filed 06/05/20 Page 3 of 7 Page ID #:6
Case 2:20-cv-04995-UA Document 1-2 Filed 06/05/20 Page 4 of 7 Page ID #:7
Case 2:20-cv-04995-UA Document 1-2 Filed 06/05/20 Page 5 of 7 Page ID #:8
Case 2:20-cv-04995-UA Document 1-2 Filed 06/05/20 Page 6 of 7 Page ID #:9
Case 2:20-cv-04995-UA Document 1-2 Filed 06/05/20 Page 7 of 7 Page ID #:10
